Motion by the appellant for reargument of an appeal from an order of the Family Court, Orange County, entered November 1, 1989, which was determined by opinion and order of this court dated July 18, 1990, or, in the alternative, for resettlement of the opinion and order of this court dated July 18,1990.
Upon the papers submitted in support of the motion and the papers submitted in opposition thereto, it is,
Ordered that that branch of the motion which is for resettlement is granted to the extent that (1) the last paragraph of the opinion is deleted, and the following is substituted therefor: "Accordingly, the order is modified, on the law, by deleting the provisions thereof which relate to visitation. As so modified, the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Family Court, Orange County, for a hearing and determination de novo on the issues of visitation in accordance herewith. Pending the hearing and new determination, the visitation schedule set forth in a prior order of the Family Court, Orange County, dated March 24, 1982, shall remain in effect.” and (2) the decretal paragraph is deleted, and the following is substituted therefor: "Ordered that the order is modified, on the law, by deleting the provisions thereof which relate to visitation; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Family Court, Orange County, for a hearing and determination de novo on the issues of visitation in accordance herewith. Pending the hearing and new determination, the visitation schedule set forth in a prior order of the Family Court, Orange County, dated March 24, 1982, shall remain in effect.” and it is further,
Ordered that the motion is otherwise denied.
*445It was not the court’s intent to disturb the long-standing custody arrangements of the parties. Mangano, P. J., Thompson, Rosenblatt and Miller, JJ., concur. [See, 159 AD2d 113.]